ORDER GRANTING REVIEW AND DENYING STAY
A Notice of Appeal and Motion for Stay were timely filed herein by Appellant *99Lance Adams on February 27, 2015. We find grounds for granting the Appeal but not for granting a stay of the judgment of the Tribal Trial Court, Therefore,
IT IS HEREBY ORDERED that the Appeal is granted, the Motion for Stay is denied and the following is the briefing schedule:
Appellant shall file a Brief in Support of his appeal within 20 days of mailing of this Order. Appellee shall have 20 days after receipt of Appellant’s Brief to file an answer Brief, Memorandum or Statement if desired. Copies of Briefs/Memorandums or Statements must be accompanied by Proof of Service by mail on the opposing party and/or counsel.